     Case: 1:20-cv-00106-MPM-RP Doc #: 22 Filed: 03/25/21 1 of 1 PageID #: 1234




                        THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

TIMOTHY DOYLE PADGETT                                                                      PLAINTIFF

v.                                                       CIVIL CASE NO. 1:20-CV-106-MPM-RP

COMMISSIONER OF SOCIAL SECURITY                                                          DEFENDANT

                                ORDER AND FINAL JUDGMENT

        On consideration of the file and records in this action, the court finds that the report and

recommendation of the United States Magistrate Judge dated February 26, 2021, was on that date served

via electronic mail through the court’s CM/ECF system upon counsel of record; more than fourteen

days have elapsed since service of the report and recommendation; and no objection has been filed or

served by the parties. The court is of the opinion that the report and recommendation should be

approved and adopted as the opinion of the court.

        It is, therefore, ORDERED:

        1.      That the report and recommendation of the United States Magistrate Judge dated

February 26, 2021, is APPROVED and ADOPTED, and the proposed findings of fact and conclusions

of law therein set out are adopted as the findings of fact and conclusions of law of the court.

        2.      The Commissioner’s decision is AFFIRMED.

        3.      As such, the case is CLOSED.

        SO ORDERED, this the 25th day of March, 2021.

                                                  /s/ Michael P. Mills
                                                  UNITED STATES DISTRICT JUDGE
                                                  NORTHERN DISTRICT OF MISSISSIPPI
